           Case 2:19-cv-03051-CDJ Document 1 Filed 07/12/19 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA



TEAMSTERS LOCAL 830 PENSION PLAN and
TRUSTEES OF THE TEAMSTERS LOCAL 830
PENSION PLAN,

                                         Plaintiffs,


                                                                  COMPLAINT
NATIONAL CASEIN OF NEW JERSEY, INC.
and JOHN DOES l-10 (all                                           No.
other trades or businesses under common
control withNATIONAL CASEIN OF
NEW JERSEY, INC.),

                                         Defendants,



         Plaintiffs, by their attomeys, for their Complaint complaining of Defendants, National
Casein   ofNew Jersey, Inc. and John Does I -10 (all other trades or businesses under common
control with National Casein of New Jersey, Inc.), respectfully allege as follows:


                                     NATURE O['THE ACTION


         1.     This is an action by an employee benefit fund and its Trustees to compel an
employer to pay withdrawal liability pursuant to Sections 4201 throtgh 4225 and 4301 ofthe
Employee Retirement Income Security Act of 1974, as amended by the Multiemployer Pension
Plan Amendments Act     of   1980   ('ERISA'),29 U.S.C. $$      1381 through 1405 and 1451'



                                           JURISDICTION


         2.     The jurisdiction    ofthis Court   is invoked pursuant to Sections 502(a), (e),   (0 and

@) and a301(a), (b) and (c) of ERISA, 29 U.S.C. $$ 1132(a), (e),        (f) and (g) and 14s1(a), (b) and
(c).
             Case 2:19-cv-03051-CDJ Document 1 Filed 07/12/19 Page 2 of 7



                                              \.ENUE


       3.       As the Teamsters Local 830 Pension Plan is administered within the Eastem
District of Pennsylvania, this action is properly brought in this district pursuant to Sections
s02(e)(2) and 4301(d) ofERISA,29 U.S.C. $$ 1132(eX2) and 14s1(d).


                                          THE PARTIES


       4.       Plaintiff, Teamsters Local 830 Pension Plan, is established and maintains    a plan

(the "Plan") to provide retirement income to employees for whom contributions are made by

employers. As such, it is an "employee pension benefit plan," within the meaning ofSection 3(2)
of ERISA, 29 U.S.C. $ 1 002(2). The Plan is maintained pursuant to one or more collective
bargaining agreements between employee organizations and various employers, which require
such employers to contribute to the Fund. As such, the Fund is a "multiemployer plan," within

the meaning of Section 3(37) of   ENSA, 29 U.S.C. $ 1002(37).


        5.      Plaintiffs Trustees of the Plan are members of a Board of Trustees composed of
an equal number   of employer and employee representatives, as required by Section 302(c)(5) of
the Labor Management Relations Act      of 1947,   as amended, 29 U.S.C. $ 186(c)(5) ("Trustees   of
the Fund"). The Board of Trustees administers the Plan and is the "plan sponsor" with respect to

the Plan pursuant to Section 3(16XBXiiD of ERISA, 29 U.S.C. $ 1002(16XBXiii). The Plan

maintains its offices and the Plan is administered at 12298 Townsend Road,2nd Floor,
Philadelphia, PA 19154, which is within the Eastem District of Pennsylvania.


        6.      Plaintiffs Trustees ofthe Plan exercise discretionary authority, control, and
responsibility with respect to management and administration ofthe Plan and the disposition       of
Plan assets. As such, Plaintiffs Trustees are fiduciaries with respect to the Plan, within the

meaning of Section 3(21) of ERISA,29 U.S.C. $ 1002(21).




                                                    2
            Case 2:19-cv-03051-CDJ Document 1 Filed 07/12/19 Page 3 of 7




       7.       Upon information and belief, Defendant National Casein ofNew Jersey, Inc.
("Defendant Employer") is a New Jersey company having or having had its principal place        of
business at 401 Martha's Lane, Riverton, New Jersey 08077.



       8.       Upon information and belief, at all relevant times herein, Defendant Employer
was a party, directly or indirectly, to a collective bargaining ageement with Teamsters Local 830

(the "Union"). Upon information and belief, pursuant to said collective bargaining agreement,

Defendant Employer was obligated to make contributions and made certain ofsuch contributions
to the Plan on behalf of certain of its employees through approximately September 27 ,2018. As
such, Defendant Employer is an "employer" within the meaning of Section 3(5) of ERISA, 29

u.s.c. $ 1002(s).


       9.       Upon information and belief, Defendants John Does 1-10 (all other trades or
businesses under common control    with Defendant Employer) are "trades or businesses under
common control" with Defendant Employer pursuant to Section 4001(bX1) olERISA,29 U.S.C.
g 1301(bXl), Section 414(c) of the Intemal Revenue Code of 1986, as amended, and the

regulations promulgated thereunder.


                              AS AND FOR A FIRST CLAIM
                            AGAINST DEF'ENDANT EMPLOYER

       10.      Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1
through 9 of this Complaint with the same force and effect as if set forth at length herein.


       I   1.   Upon information and belief, on or about September 27, 2018, Defendant
Employer permanently ceased all covered operations under the Plan and/or permanently ceased
to have an obligation to contribute to the Plan, thereby completely withdrawing from the Plan
within the meaning of Section 4203(a) of ERISA, 29 U.S.C. $ 1383(a).


       12.      As a result of its complete withdrawal from the Plan, Defendant Employer
became liable to the Plan for withdrawal   liability in the principal amount of $773,342.00,
pursuant to Section 4201 of ERISA, 29 U.S.C. $ 1381.
          Case 2:19-cv-03051-CDJ Document 1 Filed 07/12/19 Page 4 of 7




       13.       After determining the amount of the withdrawal liability owing to the Plan by
Defendant Employer, on or about November 26, 2018, the Plan notified Defendant Employer              of
the amount of the withdrawal    liability and of the schedule for withdrawal liability payments and
demanded payment in accordance with the schedule ("Notice and Demand"), as required by

Sections 4202 and 4219(b)(l)    ofERISA, 29 U.S.C. $$ 1382 and 1399(bX1). A true copy ofthe
November 26,2018 Notice and Demand letter is attached hereto as Exhibit A.


       14.       Pursuant to Section 4219(c)   ofERISA,29 U.S'C. $ 1399(c), and      as   provided in

the Notice and Demand, Defendant Employer was required to make two hundred forty (240)

monthly withdrawal liability payments in the amount of $2,170.00 each. The first such monthly
payment was due on or before January 25, 2019.



       15.       By letter dated April 30, 2019, the Plan, by its attomeys, notified Defendant
Employer that it had failed to make the first monthly withdrawal liabitity payment due on
January 25, 2019 or any subsequent monthly payments and that,      if   such failure was not cured

within sixty (60) days, Defendant Employer would be in default within the meaning of Section
a2l9(c)(5) of ERISA, 29 U.S.C. $ 1399(cX5) ("Notice of Overdue Payment"). A true copy of the
April 30, 2019 Notice of Overdue Payment letter is attached hereto as Exhibit B.


       16.       More than sixty (60) days have elapsed since Defendant Employer received the
Notice of Overdue Payment. To date, Defendant Employer has failed to make the first monthly
withdrawal liability payment or make any subsequent monthly withdrawal liability palT nents.


       17.       By reason of its failure to make the withdrawal liability payment within sixty (60)
days ofreceipt   ofthe Plan's Notice ofOverdue Payment, Defendant Employer is in default
within the meaning of Section 4219(c)(5)(A) of ERISA, 29 U.S.C. $ 1399(c)(5)(A), and
Plaintiffs are entitled to immediate payment of the total amount of Defendant Employer's
withdrawal liability due under the Notice and Demand, plus accrued interest on the total
outstanding withdrawal liability from the due date of the first missed monthly liability payment,




                                                   4
             Case 2:19-cv-03051-CDJ Document 1 Filed 07/12/19 Page 5 of 7




from Defendant Employer and all trades or businesses under common control with Defendant
Employer, pursuant to Section 4219(c)(5) of ERISA, 29 U.S.C. $ t 399(c)(5).


          18.    Plaintiffs are entitled to collect interest on the total amount of outstanding
withdrawal liability from Defendant Employer and all trades or businesses under common
control with Defendant Employer calculated pursuant to Section 502(9) of ERISA, 29 U.S.C.             $

1   132(g) and the Plan's rules and regulations.



          19.    Plaintiffs are entitled to collect liquidated damages, attorneys'fees and costs from
Defendant Employer and all trades or businesses under common control with Defendant
Employer calculated pursuant to Section 502(9) of ERISA, 29 U.S.C. $ 1132(g) and the Plan's
rules and regulations.



                AS AND FOR A SECOND CLAIM AGAINST DEFENDANTS
             JOHN DOES 1-10 (ALL OTHER TRADES OR BUSINESSES UNDER
                 COMMON CONTROL WITH DEFENDANT EMPLOYER)

          20.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs         1



through 19 ofthis Complaint with the same force and effect as if set forth at length herein.


          21.    Upon information and belief, at all times relevant herein, Defendant Employer
and Defendants John Does 1-10 are, and at all relevant times were, trades or businesses under

common control, within the meaning of Section4001(b)(l) of ERISA,29 U.S.C. $ 1301 (bXD,
Section 414 of the Intemal Revenue Code       of 1986,   as amended, and regulations published

tlereunder.


          22.    Pwsuant to Section 4001(b) of ERISA,29 U.S.C. $ 1301(bxl), as trades or
businesses under common control, Defendant Employer and Defendants John Does              1- 10 are

treated as a single employer for all purposes under Title    IV of ERISA, including withdrawal
liability. For the foregoing reason, Defendants John Does 1-10 arejointly and severally liable for
the total amount of the withdrawal    liability, interest, liquidated damages, and attomeys'   fees and

costs referenced in in paragraphs 11 through 19.



                                                    5
               Case 2:19-cv-03051-CDJ Document 1 Filed 07/12/19 Page 6 of 7




         23.       Plaintiffs are entitled to collect interest on the total amount of outstanding
withdrawal liability from Defendants John Does 1-10 calculated pursuant to Section 502(9) of
ERISA, 29 U.S.C. $ 1132(g) and the Plan's rules and regulations.


         24.       Plaintiffs are entitled to collect liquidated damages, attomeys' fees and costs from
Defendants John Does 1-10 calculated pursuant to Section 502(9) of ERISA,29 U.S.C.              $

' I 132(g) and the Plan's rules and regulations.




                                   AS AND FOR A THIRD CLAIM
                                   AGAINST ALL DEFENDANTS

         25.       Plaintiffs repeat and reallege each and every allegation contained in paragraphs   1


through 24 ofthis Complaint with the same force and effect as if set forth at length herein.


         26.       Unless Defendants are restrained and enjoined from distributing, alienating,
transferring, assigning, encumbering or otherwise disposing oftheir assets, Defendants will have
no assets with which to meet their obligation to the Plan thereby causing the Plan and its pension

participants and beneficiaries immediate and irreparable loss, damage, and injury for which the

Plan   will   have no adequate remedy of law.



         27.       The Plan will be subjected to irreparable hardship and injury in the event that
Defendants are not immediately restrained and enjoined, and the status quo maintained during

the pendency of this action.



         WHEREFORE, Plaintiffs respectfully request that this Court enter an Order and
Judgment:

                   a.      Directing Defendants be heldjointly and severally liable to the Plan for
withdrawal liability in the principal amount of $773,342.00; and


                   b.     Directing Defendants be heldjointly and severally liable to the Plan for
interest on the withdrawal liability set forth in paragraph (a) herein, to be computed pursuant to
             Case 2:19-cv-03051-CDJ Document 1 Filed 07/12/19 Page 7 of 7




Sections s02(eX2)(B), a219(c)(6) and 4301(b)     ofERISA, 29 U.S.C. $$ 1132(g)(2XB),
1399(c)(6) and 145 I (b) and the Plan's rules and regulations; and


                 c.     Directing Defendants be heldjointly and severally liable to the Plan for
liquidated damages prrsuant to Sections 502(gX2)(C) and 4301(b) of ERISA, 29 U.S.C. $$
I   132(g)(2)(C) and 1451(b) and the Plan's rules and regulations; and


                 d.     Directing Defendants be heldjointly and severally liable to the Plan for
the reasonable attomeys' fees and costs of this action pursuant to Sections 502(g)(2)(D) and

4301(b) of ERISA, 29 U.S.C. $$ 1 132(g)(2XD) and 1451(b) and the Plan's rules and regulations;
and



                 e.     Directing Defendants and all oftheir respective officers, employees,
agents, representatives, and all persons acting in concert with Defendants be restrained and

enjoined from distributing, alienating, transferring, assigning, encumbering or otherwise
disposing ofDefendants' assets, regardless ofthe amounts, ifany, or the nature of the
consideration received therefore, during the pendency of this action and permanently; and



                 f.     Granting such other legal and equitable reliefas the Court deems
appropriate.




                                                      CLEARY, JOSEM & TRIGIANI LLP


                                               BY:


                                                      325 Chestnut Street, Suite 200
                                                      Philadelphia, PA 19106
                                                      (2ts) 73s-9099

Dated: July 9,2019




                                                  7
